In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-1226V
                                          UNPUBLISHED


    BROOKE OFFHAUS,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: September 7, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for Petitioner.

Dhairya Divyakant Jani, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On April 16, 2021, Brooke Offhaus filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of an influenza vaccine she received on October 10, 2018. Petition at ¶1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

      On March 7, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for her GBS. On September 7, 2022, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $99,633.75,
comprised of $95,000.00 in pain and suffering, $1,410.00 in past unreimbursable
expenses, and $3,223.75 in past lost wages. Proffer at I. In the Proffer, Respondent


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
represented that Petitioner agrees with the proffered award. Id. Based on the record as a
whole, I find that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $$99,633.75, comprised of $95,000.00 in pain and suffering,
$1,410.00 in past unreimbursable expenses, and $3,223.75 in past lost wages. in
the form of a check payable to Petitioner. This amount represents compensation for
all damages that would be available under Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision. 3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS

*****************************
BROOKE OFFHAUS,             *
                            *
              Petitioner,   *
                            *
v.                          *                                No. 21-1226V (ECF)
                            *                                CHIEF SPECIAL MASTER
                            *                                BRIAN H. CORCORAN
SECRETARY OF HEALTH         *
AND HUMAN SERVICES,         *
                            *
              Respondent.   *
*****************************

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On April 16, 2021, Brooke Offhaus (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), as amended. Petitioner alleged that she suffered Guillain-Barré syndrome as a result

of an influenza vaccine administered on October 10, 2018. Petition at 1. On March 4, 2022, the

Secretary of Health and Human Services (“respondent”) filed a Vaccine Rule 4(c) report

recommending that compensation be awarded, and on March 7, 2022, the Chief Special Master

issued a Ruling on Entitlement finding petitioner entitled to compensation. ECF No. 19; ECF

No. 20.

I.        Items of Compensation

          A.     Pain and Suffering

          Respondent proffers that petitioner should be awarded $95,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $1,410.00. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       C.      Lost Wages

       Evidence supplied by petitioner documents that she incurred past lost wages related to

her vaccine-related injury. Respondent proffers that petitioner should be awarded past lost

wages in the amount of $3,223.75. See 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $99,633.75, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Brooke Offhaus:                              $99,633.75


                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Principal Deputy Assistant Attorney General
1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
                           C. SALVATORE D’ALESSIO
                           Acting Director
                           Torts Branch, Civil Division

                           HEATHER L. PEARLMAN
                           Deputy Director
                           Torts Branch, Civil Division

                           TRACI R. PATTON
                           Assistant Director
                           Torts Branch, Civil Division

                           /s/ DHAIRYA D. JANI
                           DHAIRYA D. JANI
                           Trial Attorney
                           U.S. Department of Justice
                           Torts Branch, Civil Division
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel: (202) 616-4356
                           Email: Dhairya.Jani@usdoj.gov
Dated: September 7, 2022




                              3